         Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
RAKYM DURHAM,                                    :
                            Plaintiff,           :
                                                 :             Civil Action
                     v.                          :             No. 20-3944
                                                 :
CITY OF PHILADELPHIA, et al.,                    :
                    Defendants.                  :
                                                 :

                                         ORDER


       AND NOW, this _________ day of __________________, 2020, upon consideration of

the Defendant the City of Philadelphia’s Motion to Dismiss, and any response thereto, it is

HEREBY ORDERED that the Motion is GRANTED. It is further ORDERED that all claims

against the City of Philadelphia are DISMISSED WITH PREJUDICE.




                                                        BY THE COURT:




                                                        ____________________________
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 2 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
RAKYM DURHAM,                                         :
                               Plaintiff,             :
                                                      :              Civil Action
                       v.                             :              No. 20-3944
                                                      :
CITY OF PHILADELPHIA, et al.,                         :
                    Defendants.                       :
                                                      :

     DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendant, the City of Philadelphia (“City”), hereby files this Motion to Dismiss for Failure

to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of this motion,

Defendant incorporates the attached Memorandum of Law. The City respectfully requests that

this Court dismiss the claims asserted against it in Plaintiff’s Complaint, with prejudice.




Date: November 10, 2020                               Respectfully submitted,


                                                      /s/ Shannon Zabel
                                                      Shannon Zabel
                                                      Assistant City Solicitor
                                                      Pa. Attorney ID No. 321222
                                                      City of Philadelphia Law Department
                                                      1515 Arch Street, 14th Floor
                                                      Philadelphia, PA 19102
                                                      215-683-5114
                                                      shannon.zabel@phila.gov
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 3 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
RAKYM DURHAM,                                        :
                              Plaintiff,             :
                                                     :               Civil Action
                       v.                            :               No. 20-3944
                                                     :
CITY OF PHILADELPHIA, et al.,                        :
                    Defendants.                      :
                                                     :

                 MEMORANDUM OF LAW IN SUPPORT OF
     DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Plaintiff, Rakym Durham, has disregarded established Third Circuit case law by suing the

City of Philadelphia (“City”) under 42. U.S.C. § 1983 without making sufficient factual allegations

regarding a municipal policy or custom that was the moving force behind the constitutional

violations alleged. Accordingly, the Court should dismiss all of Plaintiff’s claims against the City

with prejudice.

I.     STATEMENT OF ALLEGED FACTS

       In his Complaint, Plaintiff alleges that on August 15, 2019, he was operating a car when

he was arrested by police. See Complaint (“Cmplt.”), ECF Doc. 1, at ¶¶ 9-10. He alleges that

officers observed him for an extended period of time in a vehicle “specially designed to be operated

by a handicapped person.” Id. at ¶ 10. Plaintiff claims that, while arresting him, the officers were

“completely aware” that he was unable to move his legs due to his disability, and officers placed

his wheelchair in the police vehicle that transported him to the police station. Id. at ¶ 11. The

Complaint goes on to aver that Plaintiff as taken to the police station to be fingerprinted and

photographed. Id. at ¶ 12. Plaintiff alleges that when it was his turn to have his photograph taken,

“law enforcement agents, ordered him to stand up and when he could not comply, officers forcibly
           Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 4 of 9




lifted [him] to attempt to make him stand during the intake procedure, despite him being physically

disabled and unable to walk, and in doing so caused purposefully to let go of him, causing Plaintiff

… to fall onto the floor, causing his leg to fracture.” Id. at ¶ 13. Plaintiff claims he was not given

any medical attention and was released without being charged with a crime on August 17, 2019.

Id. at ¶¶ 14-15. After being released, he avers he sought treatment at Lankenau Hospital and was

diagnosed with a “nondisplaced tibial plateau fracture” which he contends was caused by “being

dropped to the ground.” Id. at ¶ 15. The Complaint goes on to state that Plaintiff was gravely

injured and at no time did he resist or otherwise fail to comply with officers’ commands. Id. at ¶¶

16-17.

         Plaintiff brings the following claims: an excessive force claim against “PPD Officers #1-

10” (Count I); a failure to intervene claim against a “PPD Officers #1-10” (Count II); an assault

and battery claim against “PPD Officers #1-10” (Count III); and a municipal liability claim against

the City of Philadelphia (Count IV).

         As it relates to his claim against the City, Plaintiff claims that the City “developed and

maintained policies and customs exhibiting a deliberate indifference to the constitutional rights of

persons in the City…which caused the violation of Plaintiff’s rights.” Cmplt. at ¶32.               The

Complaint states that it was the policy and/or custom of the City to “cover-up and avoid detection

of improper and illegal police activity including excessive force, conspiracies, unlawful detention,

failure to intervene against other Officers’ illegal conduct, false imprisonment, assault and

battery.” Id. at ¶ 33. Plaintiff continues that the City had a policy and/or custom “to fail to

sufficiently supervise against, train and/or retrain against, and sufficiently discipline against illegal

police activity” and lists the same categories as the previous paragraph. Id. at ¶ 34. Finally,
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 5 of 9




Plaintiff alleges that the “decision-maker” in this situation is the Chief of Police and the

commander and leader of the Internal Affairs Division. Id. at ¶ 35.

II.     LEGAL STANDARD

       A plaintiff cannot survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6) without

pleading “factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Under this

standard, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” See id. Put differently, while a court should accept the truth of a

complaint’s factual allegations, it should not credit a plaintiff’s “bald assertions” or “legal

conclusions.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (citations and

quotations omitted).

III.    ARGUMENT

           A. Plaintiff’s Complaint Fails to Allege a Cognizable Claim of Municipal
              Liability Against the City Under 42 U.S.C. § 1983.

       Plaintiff fails to allege a cognizable claim of municipal liability against the City under §

1983. A plaintiff cannot recover against the City of Philadelphia under a respondeat superior

theory of liability. In order to prevail against the City of Philadelphia, Plaintiff must prove that

(1) a constitutionally-protected right has been violated; and (2) the alleged violation resulted from

a municipal policy, custom or practice of deliberate indifference to rights of citizens. Monell v.

New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95 (1978); Andrews v. City of Philadelphia,

895 F.2d 1469, 1480 (3d Cir. 1990).

       Monell liability must be founded upon evidence that the government unit itself supported

a violation of constitutional rights, while identifying the policymaker and establishing his/her

deliberate indifference. Bielevicz v. Dubinon, 915 F.2d 845, 849-50 (3d Cir. 1990). Proof of a
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 6 of 9




single incident or unconstitutional activity is not sufficient to impose liability under Monell.

Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985). Courts have “recognized a two-path track

to municipal liability under § 1983, depending on whether the allegation is based on municipal

policy or custom.” Mulholland v. County of Berks, 706 F.3d 227, 237 (3d Cir. 2013) (citations

and quotations omitted). A policy occurs when a decisionmaker with final authority “issues an

official proclamation, policy, or edict,” while a custom occurs when practices are “so permanent

and well-settled as to virtually constitute law.” See id. (citations and quotations omitted).

       Here, Plaintiff fails to adequately plead a municipal liability claim under § 1983 because

his Complaint includes only conclusory statements about the City’s alleged policy, practice or

custom, with no supporting factual allegations. Plaintiff also fails to allege prior instances of

misconduct to support a failure-to-train based Monell claim.

               1.      Plaintiff’s Monell Claims Fail Because He Pleads No Facts Regarding
                       a Municipal Policy or Custom.
       The Court should dismiss Plaintiff’s Monell claims against the City because Plaintiff fails

to plead a § 1983 claim with any factual allegations regarding a municipal policy or custom as

required under Monell. Plaintiff’s Complaint includes no such allegations that were the moving

force behind a constitutional violation.

       Plaintiff simply parrots the legal standard for municipal liability without pleading any

actual facts that support his claim. In Wood v. Williams, 568 F. App’x 100 (3d Cir. 2014), the

Third Circuit Court of Appeals affirmed the dismissal of a similar Monell claim. See id. at 102.

The plaintiff in Wood set forth a series of conclusory allegations that “simply paraphrase[ed]” the

elements of Monell liability. See id. at 103-04. The Third Circuit held that such “conclusory and

general” averments were “insufficient” and “fail[ed] to satisfy the rigorous standards of culpability

and causation required to state a claim for municipal liability.” See id. at 104 (citations and
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 7 of 9




quotations omitted).

        In this case, Plaintiff fails to allege with any specificity what policy, practice or custom the

City implemented that brought about his alleged constitutional violations. He includes only

general, conclusory sentences in the Complaint, which state that the City was deliberately

indifferent to constitutional rights and had a policy of covering up “illegal police activity” while

naming broad categories of illegal conduct and claims. See Cmplt. at ¶¶ 32-33.

        Simply put, Plaintiff provides no factual allegations to support such conclusory statements

about the City’s alleged “policies and/or customs.” Such vague and general allegations fail to state

a claim, because averments that “amount to a mere recitation of the . . . elements required to bring

forth a Monell claim . . . are insufficient to survive a motion to dismiss.” See Butler v. City of

Phila., No. 11-7891, 2013 WL 5842709, at *2 (E.D. Pa. Oct. 31, 2013). Instead, a complaint must

include “specific factual allegations referencing the conduct, time, place, and persons responsible

for any official municipal policy or custom.” See Torres v. City of Allentown, No. 07-1934, 2008

WL 2600314, at *5 (E.D. Pa. June 30, 3008) (emphasis added) (citing Evancho v. Fisher, 423 F.3d

347, 353 (3d Cir. 2005)). Plaintiff’s Monell averments include no such factual allegations. See

Cmplt. at ¶¶ 31-35. Accordingly, the Court should dismiss Plaintiff’s § 1983 claims against the

City.

               2. Plaintiff’s Failure-to-Train Claim Fails Because Plaintiff Does Not Allege
               Prior Instances of Misconduct.

        Additionally, Plaintiff fails to state a failure-to-train claim because the Complaint does not

identify prior instances of misconduct caused by allegedly inadequate training. Although the

failure of a municipality to train its employees may support a Monell claim, such a theory

represents the most “tenuous” sort of municipal liability under § 1983. See Connick v. Thompson,

563 U.S. 51, 60 (2011). For “[w]ithout notice that a course of training is deficient in a particular
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 8 of 9




respect, decisionmakers can hardly be said to have deliberately chosen a training program that will

cause violations of constitutional rights.” Id. at 62.

        Here, Plaintiff fails to plead any facts that would suggest a pattern of unconstitutional

conduct by untrained employees. Rather, Plaintiff relies wholly on unsubstantiated and conclusory

allegations, which are insufficient to state a failure to train claim. Such pleading deficiencies

necessitate the dismissal of Plaintiff’s Monell claim against the City.

IV.     CONCLUSION

        Plaintiff has failed to set forth sufficient factual allegations to support his § 1983 claims

against the City of Philadelphia. For the reasons set forth above, the City of Philadelphia

respectfully requests that this Court grant the instant motion and dismiss Plaintiff’s Complaint

against it with prejudice.

Date: November 10, 2020                                  Respectfully submitted,


                                                         /s/ Shannon Zabel
                                                         Shannon Zabel
                                                         Assistant City Solicitor
                                                         Pa. Attorney ID No. 321222
                                                         City of Philadelphia Law Department
                                                         1515 Arch Street, 14th Floor
                                                         Philadelphia, PA 19102
                                                         215-683-5114 (phone)
                                                         215-683-5397 (fax)
                                                         shannon.zabel@phila.gov
          Case 2:20-cv-03944-MAK Document 4 Filed 11/10/20 Page 9 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
RAKYM DURHAM,                                       :
                              Plaintiff,            :
                                                    :              Civil Action
                      v.                            :              No. 20-3944
                                                    :
CITY OF PHILADELPHIA, et al.,                       :
                    Defendants.                     :
                                                    :

                                    CERTIFICATE OF SERVICE

       I hereby certify that on the date below, Defendant the City of Philadelphia’s Motion to

Dismiss Plaintiff’s Complaint, was filed via the Court’s electronic filing system and is available

for viewing and downloading by all parties of record.



Date: November 10, 2020                             Respectfully submitted,


                                                    /s/ Shannon Zabel
                                                    U




                                                    Shannon Zabel
                                                    Assistant City Solicitor
                                                    Attorney Identification No. 321222
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    (215) 683-5114
                                                    shannon.zabel@phila.gov
